132 F.3d 41
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Braulita TURCZNSKI, Defendant-Appellant.
No. 97-10206.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 22, 1997.

Appeal from the United States District Court for the Eastern District of California;  No. CR-96-00366-GEB;  Garland E. Burrell, District Judge, Presiding.
Before:  SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Braulita Turczynski appeals her 12-month and one-day sentence imposed following her guilty plea to mail fraud, in violation of 18 U.S.C. § 1341.  We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
Turczynski contends that the district court erred by adjusting her offense level upward for an abuse of a position of trust under U.S.S.G. § 3B1.3 because her position was not characterized by professional or managerial discretion.  We disagree.


4
The district court found that Turczynski's work in the three-person company was characterized by substantial discretionary judgment that was given considerable deference:  she wrote the checks, processed payments to vendors and suppliers, oversaw the computerized check registry and prepared the company's financial information for the outside accountant, all without surveillance or supervision.  Further, the district court found that Turczynski's position directly contributed to the planning and commission of the crime and enabled her to embezzle funds for over two years without fear of timely detection.  Accordingly, the district court did not clearly err by adjusting Turczynski's offense level upward pursuant to § 3B1.3.  See U.S.S.G. § 3B1.3, comment.  (n. 1) (1995) (providing that public or private trust is characterized by professional or managerial discretion and persons holding such positions are ordinarily subject to significantly less supervision than employees whose positions are non-discretionary in nature);  United States v. Robinson, 94 F.3d 1325, 1327 (9th Cir.1996).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3